      Case 1:15-cv-07433-LAP Document 1201-18 Filed 01/27/21 Page 1 of 4




                                 United States District Court
                                Southern District of New York
Virginia L. Giuffre,

               Plaintiff,                     Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

               Defendant.

____________________________/


          DECLARATION OF SIGRID S. MCCAWLEY IN SUPPORT OF
     PLAINTIFF’S MOTION TO ENFORCE THE COURT’S ORDER AND DIRECT
             DEFENDANT TO ANSWER DEPOSITION QUESTIONS

       I, Sigrid S. McCawley, declare that the below is true and correct to the best of my

knowledge as follows:

       1.      I am a Partner with the law firm of Boies, Schiller & Flexner LLP and duly

licensed to practice in Florida and before this Court pursuant to this Court’s September 29, 2015

Order granting my Application to Appear Pro Hac Vice.

       2.      I respectfully submit this Declaration in Support of Plaintiff’s Motion to Enforce

the Court’s Order and Direct Defendant to Answer Deposition Questions.

       3.      Attached hereto as Sealed Composite Exhibit 1 is a true and correct copy of

Excerpt from April 22, 2016, Deposition of Ghislaine Maxwell.

       4.      Attached hereto as Sealed Exhibit 2 is a true and correct copy of June 20, 2016

Sealed Court Order.

       5.      Attached hereto as Sealed Composite Exhibit 3 is a true and correct copy of

Excerpt from June 22, 2016, Deposition of Ghislaine Maxwell.

       6.      Attached hereto as Sealed Exhibit 4 is a true and correct copy of Excerpts from



                                                1
      Case 1:15-cv-07433-LAP Document 1201-18 Filed 01/27/21 Page 2 of 4




June 24, 2016 Deposition of                .

       7.      Attached hereto as Sealed Exhibit 5 is a true and correct copy of Excerpts from

May 18, 2016, Deposition of                        .

       8.      Attached hereto as Sealed Exhibit 6 is a true and correct copy of Excerpts from

June 10, 2016, Deposition of               .

       9.      Attached hereto as Sealed Exhibit 7 is a true and correct copy of Excerpts from

June 1, 2016, Deposition of Juan Alessi.

       10.     Attached hereto as Sealed Exhibit 8 is a true and correct copy of Excerpts from

May 24, 2016, Deposition of                            .

       11.     Attached hereto as Sealed Exhibit 9 are true and correct copies of flight logs

excerpted          Dep. Ex. 1.

       12.     Attached hereto as Sealed Exhibit 10 is a true and correct copy of January 22,

2015 Dailymail.co article “All aboard The Lolita Express’: Flight Logs.

       13.     Attached hereto as Sealed Exhibit 11 is a true and correct copy of Excerpts from

June 21, 2016, Deposition of Detective Joseph Recarey.

       14.     Attached hereto as Sealed Exhibit 12 is a true and correct copy of Excerpts from

October 20, 2009, Deposition of                            .

       15.     Attached hereto as Sealed Exhibit 13 is a true and correct copy of Excerpts from

June 3, 2016, Deposition of                .

       16.     Attached hereto as Sealed Exhibit 14 is a true and correct copy of Excerpts from

March 24, 2010, Deposition of                  .

       17.     Attached hereto as Sealed Exhibit 15 is a true and correct copy of Excerpts from

April 13, 2010, Deposition of                          .




                                                       2
       Case 1:15-cv-07433-LAP Document 1201-18 Filed 01/27/21 Page 3 of 4




        18.      Attached hereto as Sealed Exhibit 16 is a true and correct copy of Excerpts from

July 29, 2009, Deposition of                        .



        I declare under penalty of perjury that the foregoing is true and correct.



                                                /s/ Sigrid S. McCawley______________
                                                Sigrid S. McCawley, Esq.
Dated: August 12, 2016.

                                                Respectfully Submitted,

                                                BOIES, SCHILLER & FLEXNER LLP

                                            By: /s/ Sigrid S. McCawley
                                                 Sigrid S. McCawley (Pro Hac Vice)
                                                 Meredith Schultz (Pro Hac Vice)
                                                 Boies Schiller & Flexner LLP
                                                 401 E. Las Olas Blvd., Suite 1200
                                                 Ft. Lauderdale, FL 33301
                                                 (954) 356-0011

                                                 David Boies
                                                 Boies Schiller & Flexner LLP
                                                 333 Main Street
                                                 Armonk, NY 10504

                                                 Bradley J. Edwards (Pro Hac Vice)
                                                 FARMER, JAFFE, WEISSING,
                                                 EDWARDS, FISTOS & LEHRMAN, P.L.
                                                 425 North Andrews Avenue, Suite 2
                                                 Fort Lauderdale, Florida 33301
                                                  (954) 524-2820

                                                 Paul G. Cassell (Pro Hac Vice)
                                                 S.J. Quinney College of Law
                                                 University of Utah
                                                 383 University St.
                                                 Salt Lake City, UT 84112
                                                 (801) 585-52021
1
 This daytime business address is provided for identification and correspondence purposes only and is
not intended to imply institutional endorsement by the University of Utah for this private representation.


                                                    3
      Case 1:15-cv-07433-LAP Document 1201-18 Filed 01/27/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 12th day of August, 2016, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served to all parties of record via transmission of the Electronic

Court Filing System generated by CM/ECF.

       Laura A. Menninger, Esq.
       Jeffrey Pagliuca, Esq.
       HADDON, MORGAN & FOREMAN, P.C.
       150 East 10th Avenue
       Denver, Colorado 80203
       Tel: (303) 831-7364
       Fax: (303) 832-2628
       Email: lmenninger@hmflaw.com
               jpagliuca@hmflaw.com



                                                     /s/ Sigrid S. McCawley
                                                         Sigrid S. McCawley




                                                4
